Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                          Nos. 04-13-00571-CR & 04-13-00572-CR

                                      Fernando LOPEZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                       Trial Court Nos. 12-1791-CR & 12-2454-CR-C
                           Honorable William Old, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED September 17, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice